IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  April 18, 2008
                                No. 07-50900
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

DANIEL FIERRO

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-1746-ALL


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Daniel Fierro entered a guilty plea to one count of receiving a firearm
while under indictment, in violation of 18 U.S.C. §§ 922(n), 924(a)(1)(D), and was
sentenced to 40 months of imprisonment. He appeals his conviction on the
grounds that the factual basis presented at rearraignment was insufficient to
support his guilty plea. He contends that, at rearraignment, he denied receiving
firearms and accepted the guilty plea due to judicial coercion.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50900

      Fierro did not object to the sufficiency of the factual basis in the district
court, and thus this court reviews for plain error. See United States v. Marek,
238 F.3d 310, 315 (5th Cir. 2001). At rearraignment, Fierro admitted that he
possessed two of the weapons charged in the indictment, and admitted to
meeting his friend, Beto, at his grandparents’ house for the specific purpose of
retrieving two weapons, which constitutes “receipt” under the statute. See
United States v. Clark, 741 F.2d 699, 703 (5th Cir. 1984) (explaining that, in an
analogous offense, “receipt” is knowingly taking possession). Further, this “court
may consult the whole record when considering the effect on substantial rights.”
United States v. Vonn, 535 U.S. 55, 59 (2002). The record indicates that, in the
presentence interview, Fierro admitted committing the charged offense. He has
therefore failed to show reversible plain error with respect to the sufficiency of
the factual basis. Finally, there is no evidence of judicial coercion in the record.
      AFFIRMED.




                                         2